Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to show or fairly suggest a joining structure of two door member of an aircraft lavatory unit having the combination as claimed, including a door having a first door member and a second member that are foldably joined to move between an extended state and a folded state; the joining structure including a pair of brackets respective protruding from opposite end portions of the first door member and the second door member, a bracket joining shaft joining the tip portions of the pair of brackets swingably, a pair of covers, one end of each cover joined to a section of the pair of brackets around the bracket joining shaft by a bracket cover joining shaft, the other end of each cover being joined by a cover joining shaft at  a section farther away from the lavatory than the bracket joining shaft; the pair of covers, in the extended state, covering sections of the pair of brackets around the bracket joining shaft over the entire length in a vertical direction from an outside of the lavatory.  As clearly stated in the disclosure, the joining structure provides excellent opening and closing operability and is able to meet the requirements of durability, light leakage, and appearance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
February 17, 2021